Federal National Mortgage s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2015

                                      No. 04-15-00233-CV

                                       Jeremiah MARTIN,
                                            Appellant

                                                 v.

                  FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                  Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV01933
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       The clerk’s record in this appeal was due on June 8, 2015, but was not filed. On June 11,
2015, this court notified Bexar County Clerk, Mr. Gerard Rickhoff, by letter that he is the clerk
responsible for timely filing the clerk’s record, and the record had not been filed. Our notice
required Mr. Rickhoff to file the record no later than July 13, 2015, unless appellant had failed to
pay or make arrangements to pay the fee for preparing the record and is not entitled to the record
without paying the fee, in which case Mr. Rickhoff was required to file a notice so advising the
court no later than June 22, 2015. We received no response to our letter.

       We ORDER Bexar County Clerk, Mr. Gerard Rickhoff, to file the record in this court on
or before August 19, 2015.

       We order the clerk of this court to serve a copy of this order on the Bexar County Clerk,
Mr. Gerard Rickhoff, and all counsel. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we
also order the clerk of this court to serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court